Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 5, claim 5 line 5, claim 7 line 2, claim 9 lines 1-2, claim 14 lines 21-22, claim 15 line 5, claim 16 line 5, claim 17 line 2 and claim 18 lines 1-2 recite the limitation "the protective insulating film”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted this limitation to mean that the single layer of protective insulating film”. Clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mauder et al. (US 2018/0175150).
As for claim 1, Mauder et al. disclose in Figs. 8A-9B (also see attached Fig. 9B) and the related text a semiconductor device comprising: 
a semiconductor substrate 131; 
a gate trench portion 250 provided from an upper surface of the semiconductor substrate 131 into the semiconductor substrate 131 and extending on an upper surface of the semiconductor substrate 131 in a predetermined extending (vertical) direction; 
a gate insulating film 159 that is an oxide film of semiconductor (¶0132) and provided on an inner wall of the gate trench portion (fig. 9B); 
an interlayer dielectric film (upper layer as boron silicate glass (BSG) layer of 210, ¶0137) provided above the semiconductor substrate 131; 
a single layer of protective insulating film (lower layer as silicon nitride layer of 210, ¶0137) in contact with the gate insulating film 159, provided between the interlayer dielectric film and the gate trench portion (fig. 9B), and made of a different material (silicon nitride) from the interlayer dielectric film (BSG) and the gate insulating film (silicon oxide), and made of a material other than silicon (¶0132 and 0137); and 
a gate conductive portion 155 within the gate insulating film 159 on the inner wall of the gate trench portion 250; 


    PNG
    media_image1.png
    1001
    1290
    media_image1.png
    Greyscale


As for claim 3, Mauder et al. disclose the semiconductor device according to claim 1, wherein an upper end of the gate conductive portion 155 is placed below the upper surface of the semiconductor substrate 131 (fig. 9B), and the protective insulating 

As for claim 5, Mauder et al. disclose the semiconductor device according to claim 3, further comprising a mesa portion (mesa portion between 250) in contact with the gate trench portion 250 in an arrangement (horizontal) direction orthogonal to the extending (vertical) direction, wherein the mesa portion and the protective insulating film are in (thermally) contact with each other (fig. 9B).  

As for claim 7, Mauder et al. disclose the semiconductor device according to claim 1, wherein a width of the protective insulating film (lower layer as silicon nitride layer of 210) in an arrangement (horizontal) direction orthogonal to the extending (vertical) direction is larger than a width of the interlayer dielectric film (upper layer as boron silicate glass (BSG) layer of 210) in the arrangement direction (attached Fig. 9B).  

As for claim 9, Mauder et al. disclose the semiconductor device according to claim 1, wherein the protective insulating film (lower layer as silicon nitride layer of 210) is a nitride film (¶0137).  

As for claim 14, Mauder et al. disclose in Figs. 8A-9B (also see attached Fig. 9B) and the related text a semiconductor device comprising: 
a semiconductor substrate 131; 

a gate insulating film 159 that is an oxide film (¶0132) of semiconductor and provided on an inner wall of the gate trench portion 250 (fig. 9B); 
an interlayer dielectric film (upper layer as boron silicate glass (BSG) layer of 210, ¶0137) provided above the semiconductor substrate 131; 
a single layer of protective insulating film (lower layer as silicon nitride layer of 210, ¶0137) in contact with the gate insulating film 159, provided between the interlayer dielectric film (upper layer as boron silicate glass (BSG) layer of 210) and the gate trench portion 250, and made of a different material (silicon nitride) from the interlayer dielectric film (BSG) and the gate insulating film (silicon oxide), and made of a material other than silicon (¶0132 and 0137); and 
a gate conductive portion 155 within the gate insulating film 159 on the inner wall of the gate trench portion 250 (fig. 9B); 
wherein the single layer of protective insulating film (lower layer as silicon nitride layer of 210) is in direct contact with the gate conductive portion 155, and the interlayer dielectric film (upper layer as boron silicate glass (BSG) layer of 210) is in direct contact with the single layer of protective insulating film (lower layer as silicon nitride layer of 210), and the protective insulating film (lower layer as silicon nitride layer of 210) has an upper portion and a lower portion, a sidewall of the lower portion of the protective insulating film being coplanar with a sidewall of the gate insulating film 159 (see attached fig. 9B).  

As for claim 15, Mauder et al. disclose the semiconductor device according to claim 14, wherein an upper end of the gate conductive portion 155 is placed below the upper surface of the semiconductor substrate 131, and the protective insulating film (lower layer as silicon nitride layer of 210) is provided above at least part of the gate conductive portion 155 (fig. 9B).  

As for claim 16, Mauder et al. disclose the semiconductor device according to claim 15, further comprising a mesa portion (mesa portion between 250) in contact with the gate trench portion 250 in an arrangement (horizontal) direction orthogonal to the extending (vertical) direction, wherein the mesa portion and the protective insulating film (lower layer as silicon nitride layer of 210) are in (thermally) contact with each other (fig. 9B).  

As for claim 17, Mauder et al. disclose the semiconductor device according to claim 14, wherein a width of the protective insulating film (lower layer as silicon nitride layer of 210) in an arrangement (horizontal) direction orthogonal to the extending (vertical) direction is larger than a width of the interlayer dielectric film (upper layer as boron silicate glass (BSG) layer of 210) in the arrangement (horizontal) direction (attached fig. 9B).  

.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pgs. 6-8, filed 06/25/2020, with respect to the rejection(s) of claim(s) 1, 3, 5, 7 and 9 under Nakamura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mauder as seen in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811